Title: To George Washington from Robert Morris, 9 July 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance 9th July 1782
                  
                  I have received your Favor of the third Instant, and am obliged by your Attention to my Requests—I entirely approve your Excellencys Reasons for directing a Magazine at West Point—The Contractors will I believe exert themselves.
                  It is impossible for me to state the Trouble and Distress I undergo—This Morning the Southern Post brought me a Letter from the Reciever in Virginia, of which the following Clause is an Extract.  "Our Assembly having postponed the Collection of one half the Land Tax (which was payable in Specie only) for three Months, and all the Appropriations of the Revenue for the Support of Government, being to be first provided for by the Treasurer; I fear it will be December or January next before any Thing will come to the Hands of the continental Receiver, and what may then be the Sum, it is not in my Power at this Time to give you the least Information, as it will depend upon a great many Contingencies which may, or may not happen"—With such gloomy Prospects as this Letter affords I am tied here to be baited by continual clamorous Demands, and for the Forfeiture of all which is desirable in Life, and which I hoped at this Moment to enjoy, I am to be paid by Invective—There is Scarce a Day passes in which I am not tempted to give back into the Hands of Congress the Power They have delegated, and lay down a Burthen which presses me to the Earth.  Nothing prevents me, but a Knowledge of the Difficulties I am obliged to struggle under.
                  What may be the Success of my Efforts God only knows, but to leave my Post at present would I know be ruinous.  This candid State of my Situation and feelings I give to your Bosom because you who have already felt and Suffered so much will be able to Sympathize with me.  Believe me I pray you very Sincerely your’s
                  
                     Robt Morris
                  
               